DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	Claims 1-30 are pending. Claim 1 stands amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are not persuasive.
Firstly, concerning the amendment requiring claim 1 to be configured such that any noise the coupling device adds is below the single quantum level, Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot in view of the new ground(s) of rejection set forth below. D101 teaches an interdigitated transducer in a cryogenically cooled environment for the purpose of enhancing optomechanical coupling such that it overcomes the thermal decoherence rate, which is dependent on quality factor Q (D10, Introduction) and discloses that “the dependence of the microwave quality factors as a function of cryogenic environment temperature was carefully measured, and was found in good agreement with the expected resistance of the circuit deduced from BCS theory. Experiments to couple the motion of a suspended membrane to such a coplanar superconducting resonator are ongoing.” Furthermore, D112 provides that employing resonators with an ultrahigh quality factor Q (and thus reduced noise floor, provided by D127 detailed below) is a powerful approach to photon-phonon quantum transduction (Abstract), which silicon nitride membrane is a feature of D10’s guidance concerning microwave-optical quantum transduction. By increasing Q vis-à-vis- minimizing the resonator’s own noise, the decoherence rate is thoroughly suppressed (D10, Introduction, which rate is proportional to thermal noise and inversely proportional to the resonator quality factor). Thus it is considered that one of ordinary skill in the art had already proceeded to implement interdigitated transducers in a cryogenic environment toward the express purpose of defeating thermal noise. Although not relied upon as the mechanical resonator is not identically piezoelectric, US 9296609 B2 is cited as pertinent for disclosing a microwave optical quantum transducer, noting as background: “The primary interest is in operation [of MEMS and NEMS] when the mechanical mode frequency is much larger than the damping rate, e.g., a high quality factor. Such a study of mechanical resonators is leading to insights into quantum limited measurement and quantum dynamics at the mesoscale.”
Secondly, concerning Applicant’s argument that D6 is not enabling for one of ordinary skill in the art, Applicant’s arguments with respect to claim(s) 1-30 have been considered but are not persuasive. Applicant argues that one of ordinary skill in the art could not achieve the claimed device based on the disclosure of D6, yet D6 discloses all of the structural features of the claimed device except its operating temperature. That D6’s device “holds promise” is considered not as an admission of deficiency, but rather express guidance (already known to D6 from D10) that one of ordinary skill in the art would naturally pursue in an effort to realize experimental progress toward cryogenically cooled optomechanical transduction that is not otherwise overwhelmed by thermal noise (D10, Introduction). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a piezoelectric, resonant electromechanical interface coupling device, e.g. of D6, in a cryogenically cooled environment configured with an ultrahigh quality factor such that any noise the coupling device adds is minimized, e.g. below the single quantum level, for the purpose of faithfully transducing the quantum information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following documents may be referred to:
    PNG
    media_image1.png
    515
    650
    media_image1.png
    Greyscale

	D6 (Bi-directional conversion between microwave and optical frequencies in a piezoelectric optomechanical device3)
	D7 (Nano-opto-electro-mechanical systems4)
	D8 (Quantum ground state and single-phonon control of a mechanical resonator5)
	D9 (Proposal for an optomechanical traveling wave phonon–photon translator6)
	D10 (Hybrid optomechanical systems as transducers for quantum information1)
	D11 (Thermomechanical Two-Mode Squeezing in an Ultrahigh-Q Membrane Resonator 2)
	D12 (What Is Effective Quality Factor?7)
Claims 1-13, 22-24, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over D6 in view of D4, further in view of D10 and D11, evidenced by D12.
Regarding claim 1, D6 teaches a quantum transduction system configured to transfer individual quantum states (p. 1, C. 1, ¶1-2, “The microwave mechanical frequency of these devices is designed to match that of superconducting qubits, yielding a straightforward integration with these quantum systems”), the system including a piezoelectric, resonant electro-mechanical interface coupling device (a piezoelectric optomechanical crystal).
Although D6 discloses that the piezoelectric optomechanical device is designed for straightforward quantum transduction of signals from a superconducting system that is cryogenically cooled, D6 does not explicitly disclose cryogenic cooling for the piezoelectric optomechanical device.
D4 explicitly shows the piezoelectric optomechanical crystal is configured to be cooled to its quantum ground state and to remain in the ground state during conversion of a microwave quantum state to an optical quantum state (Introduction, cooling into quantum ground state i.e. less than 100% of the energy required therefore, experiments at 1.7 K, explicitly suggesting cooling to milliKelvin). D8 explicitly shows controllable single quantum excitations (phonons) in a mechanical resonator, i.e. a couple qubit-resonator system (Abstract and Fig. 2a, “coupled qubit-resonator”) while D9 builds directly on D8 (p. 2, 1. Introduction, ¶2) to provide phonon-photon conversion, i.e. of the type achieved by D6. Accordingly, it is considered that the prior art discloses, by a cryogenically cooled optomechanical device, generating microwave qubit phonons and coupling them to microwave photons.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cooled the device of D6 according to the teachings of D4, D8, and D9 for the purpose of converting, measuring, and communicating the quantum state of the quantum computer.
	The modified D6 does not explicitly show the device configured such that any noise the coupling device adds is below the single quantum level. 
	Applicant’s specification indicates that a temperature below 5 K is required to function at a quantum level. Such condition having been taught above, D10 discloses further operating principles of the quantum transduction system (Fig. 1, including the interdigitated transducer and membrane resonator) including that the device’s optomechanical coupling overcome the thermal decoherence rate (Introduction, gamma = kT / hbar * quality factor). That increasing quality factor corresponds to reduced resonator noise is exceptionally well known from D12, “The ultimate limit to resolution of a resonant sensor is imposed by the thermal noise floor of the underlying MEM/NEM resonator, which can be reduced by increasing Q”. D11 discloses an ultrahigh quality factor membrane resonator as a powerful system for transduction between optical and phononic fields, i.e. optical and mechanical fields. 
	Since D6 provides the quantum transduction system including the silicon nitride membrane of D11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that maximizing Q according to the teachings of D11 would minimize the thermal decoherence rate (see D10, Introduction) of the modified, viz. cryogenically cooled, D6’s transducer, and thereby minimize noise added by the transduction system. Since the modified system operates below 1.7 K (or even to milliKelvin) in line with Applicant’s specification, it is considered that the system must operate below the single quantum level, thus ensuring a faithful conversion between the photon i.e. microwave field and the phonon i.e. mechanical mode field.
Regarding claim 2 and 3, the modified D6 teaches the quantum transduction system of Claim 1, and further discloses in which the piezoelectric coupling device is configured to be resonant with incoming microwave photons (p. 1, C. 2, ¶2, “electromechanical transducers are designed to … resonant with the OMC breathing mode” which is a microwave frequency 3.8GHz mechanical mode per Abstract and p. 1, C. 1, ¶2, “The breathing mode is co-located with a localized optical mode, where strong optomechanical coupling between these two modes yields the desired frequency transduction. The microwave mechanical frequency of these devices is designed to match that of superconducting qubits, yielding a straightforward integration with these quantum systems”).
Regarding claim 4, the modified D6 teaches the quantum transduction system of Claim 3, and teaches the design frequency is 3.8GHz, but does not explicitly show in which the piezoelectric coupling device has a gigahertz frequency mechanical mode centered at 2.7GHz. 
However, D6 teaches that the frequency is a design parameter of the device and that such frequencies are within a common telecommunications band. Thus it would have been obvious to tune in accordance with the transduction application, e.g. to achieve a particular telecommunications frequency.
Regarding claim 5, the modified D6 teaches the quantum transduction system of Claim 1, in which the piezoelectric coupling device is configured to receive an input quantum state in the microwave domain (from a microwave qubit), and to generate a phonon state that encodes the input quantum state information (via the optomechanical coupling) and, through a quantum coherent state conversion process, couples that quantum state information to an optical quantum state which it then outputs at an optical (UV, VIS, or IR) wavelength (p. 1, C. 1, ¶2, “The device includes electromechanical transducers that are mode-matched to itinerant Lamb wave phonons, which are in turn coupled to a mechanically suspended optomechanical crystal (OMC) supporting a localized mechanical breathing mode. The breathing mode is co-located with a localized optical mode, where strong optomechanical coupling between these two modes yields the desired frequency transduction. The microwave mechanical frequency of these devices is designed to match that of superconducting qubits, yielding a straightforward integration with these quantum systems.” and p. 2, C. 1, ¶2, 1523nm).
Regarding claim 6, the modified D6 teaches the quantum transduction system of Claim 5 in which the optical quantum state that is created from the phonon state through the conversion process is evanescently coupled to an optical waveguide that is then coupled to an optical fiber (p. 2, C. 1, indicating the photons are probed through an evanescently coupled integrated photonic waveguide coupled to fiber, and p. 3, C. 2, ¶5, fiber-chip coupling for quantum transduction through established techniques).
Regarding claim 7 and 8, the modified D6 teaches the quantum transduction system of Claim 1, in which the piezoelectric coupling device is configured to generate on average a single phonon for each incoming photon (p. 1, C. 1, ¶2, “The breathing mode is co-located with a localized optical mode, where strong optomechanical coupling between these two modes yields the desired frequency transduction.” and p. 1, C. 2, ¶2, “The electromechanical transducers are designed to efficiently couple to phonons emitted from the ends of the OMC with a radial radiation pattern”, where strong, colocalized, efficient coupling is considered to disclose one to one coupling, i.e. single phonon photon coupling). D4 provides evidence that strong coupling in the quantum regime leads to phonon occupation number less than 1 (p. 1, Introduction), i.e. there is generally no more than one phonon available for coupling.
Regarding claim 9, the modified D6 teaches the quantum transduction system of Claim 1, in which the piezoelectric coupling device is configured to receive an optical quantum state that encodes quantum information, and through a coherent state conversion process, to couple that quantum state information to a phonon state that encodes the quantum state information and convert that phonon state to a microwave signal that encodes the quantum state information (p. 1, C. 1, ¶1-2, “The microwave mechanical frequency of these devices is designed to match that of superconducting qubits, yielding a straightforward integration with these quantum systems”).
Regarding claim 10, the modified D6 teaches the quantum transduction system of Claim 9, in which the optical quantum state is evanescently coupled to an optical waveguide (p. 2, C. 1, optical output probed by evanescent coupling to an integrated photonic waveguide whose ends terminate in radial grating couplers for coupling to a pair of optical fibers).
Regarding claim 11, the modified D6 teaches the quantum transduction system of Claim 1, in which the piezoelectric coupling device (Fig. 1) comprises a resonant electro-mechanical interface (IDT) that is coupled to an opto- mechanical resonance interface (OMC).
Regarding claim 12, the modified D6 teaches the quantum transduction system of Claim 11, in which the resonant electro-mechanical interface is configured to generate a phonon state that encodes input quantum state information and, through a quantum coherent state conversion process, the opto-mechanical resonance interface is configured to couple that quantum state information to an optical quantum state (p. 1, C. 1, ¶1-2).
Regarding claim 13, the modified D6 teaches the quantum transduction system of Claim 1 in which the piezoelectric coupling device is a heterogenous structure integrated into a chip (Fig. 1a) and comprises an electro-mechanical resonator (IDT made of Al) that is mechanically coupled to an opto-mechanical resonator (OMC, made of AlN), and different materials are used for the electro-mechanical resonator and for the optical opto-mechanical resonator.
Regarding claim 22, the modified D6 teaches the quantum transduction system of Claim 1, in which the piezoelectric coupling device is at least in part integrated onto a single chip (Fig. 1).
Regarding claim 23, the modified D6 teaches the quantum transduction system of Claim 11, in which the resonant electro-mechanical interface is a 1D piezoelectric optomechanical crystal (OMC) mechanically coupled to an interdigital transducer (IDT) (Fig. 1, 1D OMC between IDT).
Regarding claim 24, the modified D6 teaches the quantum transduction system of Claim 11, in which the resonant electro-mechanical interface is a piezoelectric optomechanical crystal with a gigahertz frequency mechanical mode (Fig. 1, 3.8GHz).
Regarding claim 26, the modified D6 teaches the quantum transduction system of Claim 24 in which the piezoelectric optomechanical crystal is configured to generate a single phonon from a single input photon (p. 1, C. 1, ¶2, “The breathing mode is co-located with a localized optical mode, where strong optomechanical coupling between these two modes yields the desired frequency transduction.” and p. 1, C. 2, ¶2, “The electromechanical transducers are designed to efficiently couple to phonons emitted from the ends of the OMC with a radial radiation pattern”, where strong, colocalized, efficient coupling is considered to disclose one to one coupling, i.e. single phonon photon coupling). D4 provides evidence that strong coupling in the quantum regime leads to phonon occupation number less than 1 (p. 1, Introduction), i.e. there is generally no more than one phonon available for coupling.
Regarding claim 27, the modified D6 teaches the quantum transduction system of Claim 11, in which the resonant electro-mechanical interface is configured to generate surface acoustic waves (electromechanical IDTs’ primary function is to produce surface acoustic waves; see Fig. 1, where the IDTs are piezoelectric devices disposed in a plane, i.e. produce surface acoustic waves).
Regarding claim 28, the modified D6 teaches the quantum transduction system of Claim 11, in which the opto- mechanical resonance interface includes a periodic structure shaped and sized to generate optical resonance (“optomechanical crystal”).
Regarding claim 30, the modified D6 teaches the quantum transduction system of Claim 1 in which the system outputs a signal at an optical telecom low-loss wavelength (1523nm) and is configured to couple to one or more of the following: an optical fiber “(The OMC was optically probed through an evanescently coupled integrated photonic waveguide, whose ends terminate in radial grating couplers for coupling to a pair of optical fibers.”); a quantum processor operating in the microwave domain with a network operating in the optical (UV, VIS, IR) domain (p. 1, C. 1, ¶1-2); a network of quantum processors, each operating in the microwave domain, using a fiber optic network operating in the optical domain; a distributed quantum computing network.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D6 as applied to claim 1 above, and further in view of D1.
Regarding claim 14, the modified D6 teaches the quantum transduction system of Claim 1, but does not explicitly show in which the piezoelectric coupling device is a homogenous structure integrated into a chip and comprises an electro- mechanical resonator that is mechanically coupled to an opto-mechanical resonator, and the same material is used for the electro-mechanical resonator and for the opto-mechanical resonator.
D1 explicitly shows that GaAs on AlGaAs are suitable materials for joint construction of an optomechanical resonant cavity and electromechanical resonator.
Joint construction of analogous features being known from D1, selection of a known, same material for the device of the modified D6 based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, e.g. for the purpose of achieving different resonance frequencies. See MPEP 2144.07.

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D6 as applied to claim 1 above, and further in view of D4 and D5.
Regarding claim 15, the modified D6 teaches the quantum transduction system of Claim 1, but does not explicitly show in which the piezoelectric coupling device includes a photon absorption surface layer to inhibit absorption of photons that would otherwise heat the mechanical resonance coupling device and hence add unwanted noise.
D5 explicitly shows an analogous GaAs resonator with a nitride layer to enhance photoluminescence (p. 219) and an ALD alumina layer to reduce absorption (p. 218, ALD GaN layer, and Supplement 1, discussing suppression of absorption by the ALD AlN layer). D4 teaches use of AlN in analogous piezoelectric transducers (“Device Design” and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized GaN of D5’s resonator, alumina of D5’s resonator, and/or AlN of D4’s resonator as a suitable material for the resonator of the modified D6 and thereby achieved a predictable result in the resonator of the modified D6.
Regarding claim 16, the modified D6 teaches the quantum transduction system of Claim 15, in which the piezoelectric coupling device operates at optical (UV, VIS, or IR) wavelengths (Fig. 1b, 1523nm) but does not explicitly show the photon absorption layer does not absorb light in those wavelengths.
D6 does not explicitly show the photon absorption layer [to inhibit absorption of photons that would otherwise heat] does not absorb light in those wavelengths.
D5 explicitly shows improved transmission after providing the absorption layer [to inhibit absorption of photons that would otherwise heat] at a similar wavelength of 1550nm (Figs. 2 and S2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not absorb the photons lest the signal be degraded and the device become inoperable for its intended transduction purpose.
Regarding claim 17, the modified D6 teaches the quantum transduction system of Claim 16, but does not explicitly show in which the photon absorption surface layer is selected from a dielectric material, wherein a cation of the dielectric material is selected from Al, Ti, Ta, and Si, and wherein the anion of the dielectric material is selected from O, N, and C, and combinations thereof.
D5 explicitly shows a nitride layer to reduce absorption (p. 218, ALD AlN layer, and Supplement 1, discussing suppression of absorption by the ALD AlN layer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized AlN of D5’s resonator as a suitable material for the absorption layer of D6 and thereby achieved a predictable result in the resonator of the modified D6.
Regarding claim 18-20, the modified D6 teaches the quantum transduction system of Claim 16, but does not explicitly show in which the light absorption layer is a conformal layer, and the light absorption inhibiting layer has a thickness of 1-10 nm, preferably 2-8 nm, such as 4-6nm.
D5 explicitly shows in which the light absorption layer is an ALD conformal layer (p. 218, conformal alumina layer by ALD; also teaches ammonia oxidation of the GaAs to a surface layer of GaN), and the light absorption inhibiting layer has a thickness of 1-10 nm (“atomic layer deposition” fairly suggesting “extremely thin” nanometer thickness; Table S2 of Supplement 1, “at the surface (within a thickness of +/- 10nm)”), preferably 2-8 nm, such as 4-6nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the nitride absorption inhibiting layer of D5 to the resonator of the modified D6 for the purpose of reducing losses on the basis of absorption (see e.g. D5, Supplement 1, p. 3).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D6 as applied to claim 11 above, and further in view of D7.
Regarding claim 21, the modified D6 teaches the quantum transduction system of Claim 11, and explicitly shows a dielectric material (AlN) sputtered on oxidized silicon (p. 1, C. 2, ¶1), but does not explicitly show in which the material of the opto-mechanical resonance interface is selected from III/V materials, such as GaAs, and LiNb03, and LiTaO3, a dielectric material, such as silicon oxide, such as quartz, silicon nitride, and silicon carbide, and silicon.
D1 and D5 disclose GaAs as suitable (see above, and the 11/30/2021 Final Rejection). D7 further identifies GaAs for piezoelectric optomechanical devices due to very strong optomechanical coupling (p. 16, C. 1, ¶3). Therefore it appears that GaAs is a suitable material for optomechanical transduction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized GaAs as a suitable material for the resonator of the modified D6, e.g. for the purpose of improving optomechanical coupling.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D6 as applied to claim 1 and 23 above, and further in view of D4.
Regarding claim 25 and 29, the modified D6 teaches the quantum transduction system of Claim 23, and that the device is designed for straightforward integration with superconducting microwave qubit systems (p. 1, C. 1, ¶2), which systems must operate in a cryogenic environment in order to be functional, but does not explicitly show in which the piezoelectric optomechanical crystal is configured to be cooled to its quantum ground state and to remain in the ground state during conversion of a microwave quantum state to an optical quantum state.
D4 explicitly shows the piezoelectric optomechanical crystal is configured to be cooled to its quantum ground state and to remain in the ground state during conversion of a microwave quantum state to an optical quantum state (Introduction, cooling into quantum ground state i.e. less than 100% of the energy required therefore, experiments at 1.7 K, explicitly suggesting cooling to milliKelvin).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have cooled the device of the modified D6 according to the teachings of D4 rendering it usable for quantum information science.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9296609 B2 discloses a microwave optical quantum transducer in a milliKelvin (cryogenic) environment, wherein mechanical oscillation induces electrical modulation in a superconducting cavity.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Samuel Deléglise et Al. Hybrid optomechanical systems as transducers for quantum information. Quantum Information and Measurement (QIM) © 2017 OSA.


        2 Y. S. Patil, S. Chakram, L. Chang, and M. Vengalattore. Thermomechanical Two-Mode Squeezing in an Ultrahigh-Q Membrane Resonator. Phys Rev Let 115, 017202 (2015).
        3 Amit Vainsencher, K. J. Satzinger, G. A. Peairs, and A. N. Cleland. Bi-directional conversion between microwave and optical frequencies in a piezoelectric optomechanical device. APPLIED PHYSICS LETTERS 109, 033107 (2016).
        4 Leonardo Midolo, Albert Schiliesser, and Andrea Fiore. Nano-opto-electro-mechanical systems. Nature Nanotechnology | VOL 13 | JANUARY 2018 | 11–18.
        5 A.D. O’Connell et Al. Quantum ground state and single-phonon control of a mechanical resonator. Nature Vol 464| 1 April 2010| doi:10.1038/nature08967.
        6 Amir H Safavi-Naeini and Oskar Painter. Proposal for an optomechanical traveling wave phonon–photon translator. 2011 New J. Phys. 13 013017.
        7 James M. Lehto Miller, Azadeh Ansari, David B. Heinz, Yunhan Chen, Ian B. Flader, Dongsuk D. Shin, L. Guillermo Villanueva, and Thomas W. Kenny. What Is Effective Quality Factor? Solid-State Sensors, Actuators and Microsystems Workshop Hilton Head Island, South Carolina, June 3-7, 2018.